Citation Nr: 1235039	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from November 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois granted service connection for hypertension and assigned a 10 percent evaluation to this disability.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Medical Center (VAMC) in St. Louis, Missouri.  Records in the file obtained by the RO document treatment at this facility most recently in August 2009.  However, the Veteran has stated that he is receiving "ongoing" treatment at the St. Louis VAMC.  Although the RO has sought records of treatment that the Veteran has received at the St. Louis VAMC through August 2009, it does not appear that the RO has searched for treatment records more recent than that date. 

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, a remand of this appeal to the agency of original jurisdiction (AOJ) is necessary to accord the AOJ an opportunity to obtain records of any treatment that the Veteran may have received at the St. Louis VAMC since August 2009.  

Further review of the claims folder indicates that the Veteran last underwent a VA examination in December 2007.  Report of that examination reflects that the Veteran complained of headaches every other day for a couple of hours, as well as occasional dizziness and edema of the ankles.  He denied shortness of breath and chest pains and reported that he was taking medication to control his high blood pressure.  Physical examination revealed a normal heart rhythm and rate, with clear lungs and chest and no edema.  Blood pressure readings were 135/85, 138/85, and 140/85.  No heart disease was diagnosed.  The Veteran was found to have hypertension related to service.  

Post-service treatment records reflect that, following the most recent December 2007 VA examination, the Veteran was seen in June 2009 for a primary care visit.  At that time, he reported that he was noncompliant with his hypertension medication and diet and stated that his medication had expired.  He stated that he was working in home health care three to four days per week.  His blood pressure was recorded as 138/87, and he was diagnosed with hypertension not well controlled.  His medication was adjusted at that time to treat the disorder.  

In addition, the Veteran stated in his April 2010 substantive appeal that he believed his hypertension to have "more residuals than noted.  It affects me in a negative manner daily."  Similarly, the Veteran's representative stated in March 2012 and September 2012 submissions to VA that the Veteran's hypertension had worsened since his last VA examination.  In particular, the Veteran's representative noted in March 2012 that the Veteran had reported "an inability to perform more than light manual labor due to hypertension."  In this regard, the Board notes that the latest treatment records are dated in August 2009 and that the most recent VA examination is now nearly five years old.

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's hypertension, especially if this disability has indeed worsened.  Accordingly, the Board finds that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of severity of this disability.  38 U.S.C.A. § 5103A & Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain records of any hypertension treatment that the Veteran may have received at the VAMC in St. Louis, Missouri, since August 2009.  All such available records must be associated with the claims folder.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Then, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any necessary testing should be performed.  

All pertinent pathology [including blood pressure reading(s)] must be noted in the examination report.  The examiner should address the impact of the Veteran's service-connected hypertension on his ability to work.  [Specifically, the examiner must opine as to the effect that this service-connected disability has on the Veteran's ability to obtain and maintain gainful employment without regard to any nonservice-connected disability or the Veteran's age.]  A complete rationale for all opinions expressed must be provided. 

3.  Ensure that the examination report complies with this Remand and the questions presented herein.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, re-adjudicate the issue on appeal.  If this benefit is not granted, furnish the Veteran and his representative a supplemental statement of the case and afforded them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

